Exhibit 10.1

CONSULTING AGREEMENT

THIS AGREEMENT is made and entered into as of July 1, 2011 by and between
Allen D. Allen (“Consultant”) and CytoDyn, Inc., a Colorado corporation
(“Company”), sometimes referred to herein collectively as the “parties” or
singularly as a “party.”

W I T N E S S E T H:

WHEREAS, the Company was formed pursuant to the laws of the State of Colorado
and is presently in existence and in good standing, and in view of Consultant’s
retirement from the Company seeks to have certain services described herein
provided by Consultant; and

WHEREAS, Consultant acting as an independent contractor wishes to provide
certain services to the Company; and

WHEREAS, the parties hereto believe it to be in their best interests to create a
definite and certain independent contractor relationship under the terms and
conditions herein set forth;

NOW, THEREFORE, for and in consideration of the mutual promises and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1. Nature of Agreement: Company hereby retains Consultant to provide certain
consulting services as more specifically described in Exhibit A, attached hereto
and incorporated herein by reference (collectively, the “Services”). Consultant
hereby agrees to be retained as an independent contractor, and to perform the
Services on the terms and conditions hereinafter set forth. Although Consultant
is required to timely perform the above-described Services for Company,
Consultant will determine the methods, details and means of performing these
Services. Consultant represents and warrants that he will personally perform
these Services. Consultant further represents and warrants that he will perform
the Services required under this Agreement in accordance with the highest degree
of professional and business acumen. Consultant will make himself available to
the Company’s Director of Scientific Information or the Company’s Chief
Executive Officer at reasonable times upon reasonable advance notice. Company
acknowledges that Consultant may have limited or no ability to travel due to
health concerns, and a failure to travel due to health constraints shall not be
a breach hereof. Company further agrees that, except for information reasonably
necessary to be provided to Consultant in connection with the performance of
Services by Consultant, the Company will not disclose material, non-public
information regarding the Company to Consultant. In the event the Company
believes such material, non-public information should be provided to Consultant
in connection with the performance of the Services, Company shall notify
Consultant in advance and consult with Consultant in good faith to determine if
such disclosure can be avoided. Consultant will not be subject to selling
windows applicable to officers, directors and policy makers of the Company.
Nevertheless, Consultant will not trade in the Company’s securities so long as
Consultant is in possession of material, non-public information regarding the
Company, except the Consultant shall be permitted to sell Company securities to
the Company, to persons with equal information and pursuant to 10b-5 plans.



--------------------------------------------------------------------------------

Consulting Agreement

7/18/2011

Page 2

 

2. Term: This Agreement shall be effective as of the Effective Date and shall
continue until (i) July 1, 2013 or (ii) terminated in accordance with the
provisions of Section 3 hereof.

3. Termination: Company shall have the right to terminate this Agreement prior
to the end of the term of the Agreement in the event that (i) Consultant fails
to perform the Services as outlined in Exhibit A after ten (10) days written
notice and a ten(10) day opportunity for Consultant to cure; provided, however,
that if Consultant has given advance written notice of his absence due to
vacation (no more than six weeks per year), Company shall not request consulting
services during such scheduled vacation periods; (ii) Cause exists;
(iii) Consultant breaches Section 18 of the Agreement; or (iv) immediately upon
the death of Consultant. For purposes of this Agreement, “Cause” shall mean
(i) any conviction of Consultant or a plea of guilty or nolo contendere by
Consultant to a charge based on a federal or state felony or serious criminal or
civil offense (even if the crime is classified under the applicable law as a
“misdemeanor” if such crime constitutes moral turpitude), including, but not
limited to (i) crimes or a civil offenses involving theft, embezzlement, fraud,
dishonesty or moral turpitude; (ii) crimes or civil offenses based on banking or
securities law (including the Sarbanes-Oxley Act of 2002); and (iii) civil
enforcement actions brought by federal or state regulatory agencies (including
the Securities and Exchange Commission) against Consultant which result in an
order or consent decree prohibiting Consultant from performing services
hereunder; (iv) willful or prolonged absence for a period of more than three
(3) months which prevents Consultant from performing the Services. Consultant
can terminate this Agreement upon ten (10) days advance written notice to the
Company.

4. Services: Consultant shall commence to provide the Services upon request
provided that Consultant shall not be required to devote more than 20 hours per
week to services hereunder. Consultant shall devote his best and most diligent
skills, abilities and judgment in rendering the Services.

5. Compensation: Company agrees to pay Consultant, and Consultant agrees to
accept from Company, in full payment for the Services, the compensation set
forth on Exhibit B attached hereto and incorporated herein by reference (the
“Consulting Compensation”). The Consulting Compensation shall be paid to
Consultant in the manner described in Exhibit B. Upon termination of this
Agreement, Consulting Compensations to be paid under this section shall cease;
provided, however, that Consultant shall be entitled to Consulting Compensations
and expense reimbursement for any month (or portion thereof) prior to
termination for which Consultant has not received payment.

6. Expenses and Reimbursement: In addition to the Consulting Compensation to be
paid pursuant to Section 5 hereof, Consultant shall be reimbursed by Company in
accordance with the Company’s normal payables cycle, for pre-approved “out of
pocket” expenses related to the performance of Services under this Agreement
specifically, a) travel expenses (including coach class airfare, medium cost
lodging, economy class rental car, and local transportation); and b) meals,
excluding alcoholic beverages. All trip expenses shall be approved by Company
prior to Consultant incurring the expenditure and Consultant shall provide
Company with an estimate of costs to be incurred. Consultant shall provide to
Company, a written statement of all such expenses, including copies of receipts
or other evidence of expenses incurred.

 

2



--------------------------------------------------------------------------------

Consulting Agreement

7/18/2011

Page 3

 

7. Support Services: Consultant shall provide business tools needed to provide
the Services including, but not limited to: a) laptop, b) standard business
software, and c) cell phone.

8. Independent Consultant: During the term of this Agreement, Consultant’s
relationship to Company shall be that of an independent contractor. Neither
party intends to establish an employer-employee relationship by means of this
Agreement or by the transactions contemplated by this Agreement, and Company,
shall not be liable for any taxes, assessments or other fees incurred by or on
behalf of Consultant, including without limitation federal or state withholding
or FICA taxes. Consultant agrees to report, for all applicable income tax
purposes, any payment received by him from Company. As an independent
contractor, Consultant shall not be entitled to participate in (and hereby
waives any claim or right to participate in) any plans, arrangements, or
distributions by Company, relating to or in any connection with any pension,
stock, bonus, profit sharing, health, disability, or any other similar plan or
benefit for Company’s employees.

9. Confidentiality Agreement: Consultant agrees to abide by Exhibit C, the terms
of which are incorporated herein and made a part hereto.

10. Entire Agreement: This Agreement represents the entire agreement between the
parties with respect to the subject matter hereof, and all prior agreements and
negotiations are hereby superseded.

11. Mutual Indemnification:

(a) Company shall, to the extent permitted by law, indemnify and shall save and
hold Consultant, its agents and employees, harmless from any claim, demand,
obligation, expense, cost, action or cause of action (each, a “Claim”) arising
out of, by reason of, or occurring as the result of, any act, omission or
negligence on the part of Company and any of its employees, agents or
representatives to the extent of the Company’s (or its employees’, agents’, or
representatives’) fault with respect to such Claim.

(b) Consultant shall, to the extent permitted by law, indemnify and shall save
and hold Company, its agents and employees harmless from any claim, demand,
obligation, expense, cost, action or cause of action arising out of, by reason
of, or occurring as the result of, any act, omission or negligence on the part
of Consultant and any of his employees, agents or representatives to the extent
of Consultant’s (or his employees’, agents’, or representatives’) fault with
respect to such Claim.

12. Severability: If any part or portion of this Agreement shall be determined
to be invalid, illegal or unenforceable in whole or in part, neither the
validity of the remaining part of such term nor the validity of any other term
of this Agreement shall in any way be affected thereby.

13. Binding Effect: Assignment: This Agreement shall be binding upon the parties
hereto and upon their respective executors, administrators, successors and
assigns; provided, however, the rights and obligations of the parties to this
Agreement may not be assigned or delegated by a party without the prior written
consent of the other party.

 

3



--------------------------------------------------------------------------------

Consulting Agreement

7/18/2011

Page 4

 

14. Waiver: Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.

15. Amendment: This Agreement may be modified only by a written document signed
by Company and Consultant.

16. Notices: All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed given if delivered personally or on the
third business day after being mailed by certified or registered mail, postage
prepaid, return receipt requested, to the parties at the following addresses, or
at such other addresses as the parties may designate by written notice in the
manner aforesaid:

If to Company:

Kenneth Van Ness

Chief Executive Officer (or his successor)

CytoDyn, Inc.

110 Crenshaw Lake Road

Lutz, FL 33548

If to Allen D. Allen

4236 Longridge Avenue

Suite 302

Studio City, CA 91604

With a copy to (that shall not constitute notice):

Joseph P. Bartlett

The Law Offices of Joseph P. Bartlett, PC

1900 Avenue of the Stars, 20th Floor

Los Angeles, California 90067

jbartlett@jpbventurelaw.com

17. Applicable Law: This Agreement shall be governed by the substantive laws of
the State of Florida, without regard to conflict of laws principles.

18. Company Business Matters: Consultant acknowledges that the Company’s
business and business plans are evolving and that the Company is highly
dependent upon additional capital infusions from investors in order to be
financially viable and have a prospect of success. Consultant understands and
agrees that any disclosure of information by him except one required by law or
compelled through legal process (collectively, a “Compelled Disclosure”)

 

4



--------------------------------------------------------------------------------

Consulting Agreement

7/18/2011

Page 5

 

or the making of derogatory comments to third parties could have a deleterious
effect on the Company’s stock price and the willingness of investors to provide
additional funding to the Company or for lenders to advance funds to the
Company. Consequently, Consultant agrees that, during the term of this Agreement
and for a period of two years following its termination, except pursuant to a
Compelled Disclosure, Consultant shall not make any private or public
disparaging comments or utterances concerning the Company’s business proposals,
plans, projects, operations, employees, agents or representatives and shall make
no public comments or statements concerning the Company, its business proposals,
plans, projects, operations, employees, agents or representatives without the
prior written consent of an authorized representative of the Company.
Notwithstanding the foregoing, Consultant shall be entitled to cooperate with
any governmental or regulatory investigation of the Company and shall not be
deemed in violation of this Agreement as a result thereof.

19. Advice of Counsel. Each party acknowledges that, in executing this
Agreement, such party has had the opportunity to seek the advice of independent
legal counsel, and has read and understood all of the terms and provisions of
this Agreement. This Agreement shall not be construed against any party by
reason of the drafting or preparation hereof.

20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which shall be
deemed to be a single instrument, and shall be effective as of the date when one
or more counterparts have been signed by each of the parties and delivered to
the other parties. To facilitate execution and delivery of this Agreement, the
parties hereto may exchange counterparts of the executed signature pages by
facsimile transmission or other electronic transfer method and all such
signatures shall be deemed originals for all purposes hereunder.

21. Attorneys’ Fees and Costs. In the event of a dispute hereunder, the
prevailing party shall be entitled to recover his or its reasonable costs,
including attorneys’ fees, from the non-prevailing party.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

CytoDyn, Inc.

/s/ Kenneth Van Ness

By: Kenneth Van Ness As its: Chief Executive Officer Consultant

LOGO [g210078ex10_1.jpg]

Allen D. Allen

 

5



--------------------------------------------------------------------------------

Consulting Agreement

7/18/2011

Page 6

 

EXHIBIT “A”

Description of Consultation Services:

On the request of either the Company’s Chief Executive Officer or the Director
of Scientific Information, Consultant shall provide his expertise and experience
on the scientific aspects of the project assigned to Consultant for his analysis
and recommendations (“Project-Related Services”), including but not limited to
focus of clinical research, testing methodologies and processes, recommendation
of service providers and vendors for development of or exploitation of Company’s
ideas, processes and products, and Consultant shall endeavor to provide
constructive recommendations concerning exploitation of results or concepts
under consideration by the Company. Consultant may, of his own initiative,
advise the Director of Scientific Information of new ideas, procedures or other
science or scientific related matters for possible pursuit or exploitation by
the Company (“New Projects”) and discuss such New Projects with his colleagues
at the County UCLA hospital, provided that Consultant shall not provide any
confidential information in connection with such discussions unless disclosures
are made only to persons with whom the Company has entered into confidentiality
agreements.

Relationship of (a) Consultation Services under this Agreement to
(b) Consultant’s prior licenses to Company:

The foregoing “Description of Consultation Services” shall not act to expand or
modify the current license agreements between Company and Consultant.

 

6



--------------------------------------------------------------------------------

Consulting Agreement

7/18/2011

Page 7

 

EXHIBIT “B”

Consulting Compensation:

For the first 12 months of this Agreement, $150,000 per year payable over 12
months in bi-monthly equal installments on the first and fifteenth of each
month. For the second twelve months of this Agreement, $125,000 per year payable
over 12 months in bi-monthly equal installments on the first and fifteenth of
each month.

 

7



--------------------------------------------------------------------------------

Consulting Agreement

7/18/2011

Page 8

 

EXHIBIT “C”

In this Exhibit C, “I,” “my” or “me” refers to Consultant.

1. The terms of this Exhibit C will apply to my consulting relationship with the
Company. If that consulting relationship ends and the Company, within a year
thereafter, either employs me or re-engages me as a consultant, I agree that
this Exhibit C will also apply to such later employment or consulting
relationship, unless the Company and I otherwise agree in writing. Any such
employment or consulting relationship between the Company and me, whether
commenced prior to, upon or after the date of the Agreement to which this
Exhibit C is attached, is referred to herein as the “Relationship.”

2. Confidential Information.

(a) Protection of Information. I agree, at all times during the term of the
Relationship and thereafter, to hold in strictest confidence, and not to use,
except for the benefit of the Company to the extent necessary to perform my
obligations to the Company under the Relationship, and not to disclose to any
person, firm, corporation or other entity, without written authorization from
the Company in each instance, any Confidential Information (as defined below)
that I already have obtained or that I obtain or have access to during the term
of the Relationship, whether or not during working hours, until such
Confidential Information becomes publicly and widely known and made generally
available through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved. I further agree
not to make copies of such Confidential Information except as authorized by the
Company.

(b) Confidential Information. I understand that “Confidential Information” means
information and physical material not generally known or available outside the
Company and information and physical material entrusted to the Company in
confidence by third parties. Confidential Information includes, without
limitation: (i) Company Inventions (as defined below); (ii) technical data,
trade secrets, know-how, research, product or service ideas or plans, software
codes and designs, developments, inventions, laboratory notebooks, processes,
formulae, techniques, biological materials, test resulting mask works,
engineering designs and drawings, hardware configuration information, lists of,
or information relating to, employees and consultants of the Company (including,
but not limited to, the names, contact information, jobs, compensation, and
expertise of such employees and consultants), lists of, or information relating
to, suppliers and customers (including, but not limited to, customers of the
Company on whom I called or with whom I became acquainted during the
Relationship), price lists, pricing methodologies, cost data, market share data,
marketing plans, licenses, contract information, business plans, financial
forecasts, historical financial data, budgets or other business information
disclosed to me by the Company either directly or indirectly, whether in
writing, electronically, orally, or by observation; and (iii) materials and
information derived from or otherwise reliant upon Confidential Information
identified in clauses (i) and (ii) of this Section 2(b).

 

8



--------------------------------------------------------------------------------

Consulting Agreement

7/18/2011

Page 9

 

(c) Third Party Information. The agreements in this Paragraph 2 are intended to
be for the benefit of the Company and any third party that has entrusted
information or physical material to the Company in confidence.

(d) Other Rights. The terms in this Exhibit C are intended to supplement, and
not to supersede, any rights the Company may have in law or equity with respect
to the protection of trade secrets or confidential or proprietary information.

3. Ownership of Inventions.

(a) Inventions Retained and Licensed. Except as set forth on Annex I, I
represent that there are no Inventions (as defined below) that belong solely to
me or belong to me jointly with others, and that relate in any way to any of the
Company’s proposed businesses, products or research and development, and which
are not assigned to the Company hereunder.

(b) Use or Incorporation of Inventions. If in the course of the Relationship, I
use or incorporate into a product, process or machine any Invention not covered
by Paragraph 3(d) of this Exhibit C in which I have an interest, I will promptly
so inform the Company. Whether or not I give such notice, I hereby irrevocably
grant to the Company a nonexclusive, fully paid-up, royalty-free, assumable,
perpetual, worldwide license, with right to transfer and to sublicense, to
practice and exploit such Invention and to make, have made, copy, modify, make
derivative works of, use, sell, import, and otherwise distribute under all
applicable intellectual property rights without restriction of any kind.

(c) Inventions. I understand that “Inventions” means discoveries, developments,
concepts, designs, ideas, know how, improvements, inventions, trade secrets
and/or original works of authorship, whether or not patentable, copyrightable or
otherwise legally protectable. I understand this includes, but is not limited
to, any new product, machine, article of manufacture, biological material,
method, procedure, process, technique, use, equipment, device, apparatus,
system, compound, formulation, composition of matter, design or configuration of
any kind, or any improvement thereon. I understand that “Company Inventions”
means any and all Inventions that I may solely or jointly author, discover,
develop, conceive, or reduce to practice during the period of the Relationship,
except as otherwise provided in Paragraph 3(g) below.

(d) Assignment of Company Inventions. I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my right, title and interest throughout the world in and to any and all Company
Inventions. I hereby waive and irrevocably quitclaim to the Company or its
designee any and all claims, of any nature whatsoever, that I now have or may
hereafter have for infringement of any and all Company Inventions. In the event
my Relationship with the Company is at any time determined to be that of an
employee for the purposes of applicable state labor codes, or if the “work for
hire” doctrine applies on other grounds to Company Inventions that I create
during the Relationship, I further acknowledge that all Company Inventions that
are made by me (solely or jointly with others) within the scope of and during
the period of the Relationship are “works made for hire” (to the greatest extent
permitted by applicable law) and are compensated by my consulting fee.

 

9



--------------------------------------------------------------------------------

Consulting Agreement

7/18/2011

Page 10

 

(e) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Company Inventions made by me (solely or jointly with
others) during the term of the Relationship. The records may be in the form of
notes, sketches, drawings, flow charts, electronic data or recordings,
laboratory notebooks, or any other format. The records will be available to and
remain the sole property of the Company at all times. I agree not to remove such
records from the Company’s place of business except as expressly permitted by
Company policy which may, from time to time, be revised at the sole election of
the Company for the purpose of furthering the Company’s business. I agree to
deliver all such records (including any copies thereof) to the Company at the
time of termination of the Relationship as provided for in Paragraphs 4 and 5.

(f) Patent and Copyright Rights. I agree to assist the Company, or its designee,
at its expense, in every proper way to secure the Company’s, or its designee’s,
rights in the Company Inventions and any copyrights, patents, trademarks, mask
work rights, moral rights, or other intellectual property rights relating
thereto in any and all countries, including the disclosure to the Company or its
designee of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments, recordations,
and all other instruments which the Company or its designee shall deem necessary
in order to apply for, obtain, maintain and transfer such rights, or if not
transferable, waive such rights, and in order to assign and convey to the
Company or its designee, and any successors, assigns and nominees the sole and
exclusive right, title and interest in and to such Company Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue during and at all times after the end of the Relationship and until the
expiration of the last such intellectual property right to expire in any country
of the world. I hereby irrevocably designate and appoint the Company and its
duly authorized officers and agents as my agent and attorney-in-fact, to act for
and in my behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the application for, prosecution,
issuance, maintenance or transfer of letters of patents, copyright, mask work
and other registrations related to such Company Inventions. This power of
attorney is coupled with an interest and shall not be affected by my subsequent
incapacity.

(g) Exception to Assignments. I understand that the Company Inventions will not
include, and the provisions of this Exhibit C requiring assignment of inventions
to the Company do not apply to, any invention which qualifies fully for
exclusion under the provisions of applicable state law, if any. In order to
assist in the determination of which inventions qualify for such exclusion, I
will advise the Company promptly in writing, during and after the term of the
Relationship, of all Inventions solely or jointly conceived or developed or
reduced to practice by me during the period of the Relationship.

(h) Limitations. For purposes of this Agreement (as well as the attached
Consulting Agreement and exhibits and Annexes associated with this Agreement or
the Consulting Agreement), the term “Unrelated Inventions” means an Invention
that meets each of the following criteria: the Invention is unrelated to the
business or research of the Company as presently conducted or as conducted
during the term of this Agreement; to Consultant’s Services under this
Agreement; to biotechnology; and to Pharma. The Company acknowledges that the

 

10



--------------------------------------------------------------------------------

Consulting Agreement

7/18/2011

Page 11

 

Company does not acquire any interest in or to Unrelated Inventions under this
Agreement, except as may be specified in Section 3(b) of this Exhibit C. For the
avoidance of doubt, (a) the term “Unrelated Inventions” includes non-scientific
Inventions of Consultant; and (b) this Section 3(h) (Limitations) shall be read
in connection with Annex I, and the further clarifications set out in Annex I.

4. Company Property; Returning Company Documents. I acknowledge and agree that I
have no expectation of privacy with respect to the Company’s telecommunications,
networking or information processing systems (including, without limitation,
files, e-mail messages and/or attachments, and voice messages) and that my
activity and any files or messages on or using any of those systems may be
monitored and/or recorded at any time without notice (Consultant understands
that by this provision, he gives the Company consent and permission to listen,
monitor and/or record his communications using the Company’s telecommunications,
networking or information processing systems). I further agree that any property
situated on the Company’s premises and owned by the Company, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or without notice. I agree
that, at the time of termination of the Relationship, I will deliver to the
Company (and will not keep in my possession, recreate or deliver to anyone else)
any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, materials, flow charts, equipment, other documents or property, or
reproductions of any of the aforementioned items developed by me pursuant to the
Relationship or otherwise belonging to the Company, its successors or assigns.

5. Termination Certification. In the event of the termination of the
Relationship, I understand that I may be required by the Company to sign a
termination certification; however, my failure to sign and deliver the
termination certification shall in no way diminish my continuing obligations
under this Exhibit C.

6. Notice to Third Parties. I understand and agree that the Company may, with or
without prior notice to me and during or after the term of the Relationship,
notify third parties of my agreements and obligations under this Exhibit C.

7. Solicitation of Employees, Consultants and Other Parties. As described above,
I acknowledge and agree that the Company’s Confidential Information includes
information relating to the Company’s employees, consultants, customers and
others, and that I will not use or disclose such Confidential Information except
as authorized by the Company. I further agree as follows:

(a) Employees, Consultants. I agree that during the term of the Relationship,
and for a period of twelve (12) months immediately following the termination of
the Relationship for any reason, whether with or without cause, I shall not
either directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees or consultants to terminate their relationship with the
Company, or attempt to solicit, induce, recruit, encourage or take away
employees or consultants of the Company, either for myself or for any other
person or entity.

 

11



--------------------------------------------------------------------------------

Consulting Agreement

7/18/2011

Page 12

 

(b) Other Parties. I agree that during the term of the Relationship, and for a
period of twelve (12) months immediately following the termination of the
Relationship for any reason, whether with or without cause, I shall not use any
Confidential Information of the Company to negatively influence any of the
Company’s existing or prospective clients, customers, business partners or
suppliers from purchasing Company products or services or otherwise doing
business with the Company, or to solicit or influence or attempt to influence
any client, customer or other person either directly or indirectly, to direct
any purchase of products and/or services to any person, firm, corporation,
institution or other entity in competition with the business of the Company, and
I shall never use trade secrets for any purpose.

8. No Change to Duration of Relationship. I understand and acknowledge that this
Exhibit C does not alter, amend or expand upon any rights I may have to continue
in the consulting relationship with, or in the duration of my consulting
relationship with, the Company under any existing agreements between the Company
and me, including without limitation the Consulting Agreement, or under
applicable law.

9. Representations and Covenants.

(a) Facilitation of Agreement. I agree to execute promptly, both during and
after the end of the Relationship, any proper oath, and to verify any proper
document, required to carry out the terms of this Exhibit C, upon the Company’s
written request to do so.

(b) No Conflicts. I represent that my performance of all the terms of this
Exhibit C does not and will not breach any agreement I have entered into, or
will enter into, with any third party, including without limitation any
agreement to keep in confidence proprietary information or materials acquired by
me in confidence or in trust prior to or during the Relationship. I will not
disclose to the Company or use any inventions, confidential or non-public
proprietary information or material belonging to any previous client, employer
or any other party. I will not induce the Company to use any inventions,
confidential or non-public proprietary information, or material belonging to any
previous client, employer or any other party. I agree not to enter into any
written or oral agreement that conflicts with the provisions of this Exhibit C.

 

12



--------------------------------------------------------------------------------

Consulting Agreement

7/18/2011

Page 13

 

ANNEX I

RETAINED INVENTIONS

The Company acknowledges that (1) Consultant will be providing services only in
the biotech and pharma fields and that the Company will have no rights to
Unrelated Inventions, as that term is defined in Section 3(h) of Exhibit C (or
to intellectual property associated with Unrelated Inventions) (except under the
conditions provided in Section 3(b) of Exhibit C); and (2) the Company’s rights
in Consultant’s patent rights or other intellectual property rights consist
solely of (a) those rights that the Consultant previously granted in the license
agreements currently in effect between Consultant and the Company; (b) those
rights set out in this Agreement; and (c) those rights the Company may have
under existing law under “works for hire” and “hired to invent” principles. The
parties acknowledges that Consultant is and remains the owner of Unrelated
Inventions; and this Agreement is not intended to and does not increase, modify
or reduce any rights the Company may have to intellectual property developed by
Consultant prior to and during his employment by the Company.

 

13